Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [001], line 2, after “2021,”, --now U.S. Patent No. 11,134,610--should be added.  
Appropriate correction is required.

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitations “a first guiding structure” (cited in claims 1, 14 and 18) and “a second guiding structure” (cited in claims 1, 14 and 18) have been interpreted under 35 U.S.C. 112(f) because they use generic placeholders “a first guiding structure” and “a second guiding structure” coupled with functional language “configured to guide the grass cutting line through the head housing” and “configured to guide a portion of the grass cutting line to move to the winding groove”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  The terms “a first guiding structure” and “a second guiding structure” are generic placeholders and are not recognized as the names of a structure but are merely substitutes for the term "means".
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1, 14 and 18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Rejection – Nonstatutory Double Patenting
1.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.       Claims 1, 7-11 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11 of U.S. Patent No. 11,134,610.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of this instant application requires “the first guiding structure … connected to the second housing” while claim 1 of the ‘610 patent requires “the first guiding structure … connected to the first housing”.  Since the relative location of the first housing and the second housing is not positively defined, the second housing in claim 1 of this instant application can arbitrary be called the first housing).  
3.       Claims 14-16 are ejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 of U.S. Patent No. 11,134,610.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same invention with the claims of this instant application having a broader scope (i.e. at least without the limitation of “a first guiding structure disposed at least partially in the head housing or connected to the head housing” as required by claim 12 of the ‘610 patent).       
4.       Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,134,610 in view of Sprungman et al.  (U.S. Patent Application Publication No. 2015/0342116, hereinafter “Sprungman”).   
          Claim 1 of ‘610 parent shows the claimed grass trimmer except for an eyelet member.
          Sprungman shows a grass trimmer having an eyelet (204, see Fig.4) detachable connected (see paragraph [100], lines 6-7) to an outer threading hole (502, see Fig.5A), and wherein the eyelet member (204) is provided with a threading hole (see Fig.2A).   
          It would have been obvious to one skilled in the art to include an eyelet member in the ‘610 grass trimmer to allow for threading and guiding the cutting line as taught by Sprungman (see paragraph [0048], lines 6-9).
5.       Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,134,610 in view of Alliss (U.S. Patent Application Publication No. 2018/0020615).   
          Claim 19 of ‘610 parent shows the claimed grass trimmer except the spool of the grass trimmer lacks a winding groove.
          Alliss shows a grass trimmer having a spool (28) equipped with a winding groove (42) for winding a grass cutting line. 
           It would have been obvious to one skilled in the art to include a winding groove in 
the spool of the ‘610 grass trimmer to facilitate winding a grass cutting line.

Indication of Allowable Subject Matter
Claims 3-6, 12, 13, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Remarks
          Independent claims 1, 14 and 18 recite, in part, a first guiding structure (16) being configured (i.e. a threading channel formed by protrusions, see Figs.5-6 and paragraphs [032] and [035] of the specification) to guide a grass cutting line (11) through a head housing (13), and a second guiding structure (125) formed on a spool (12) and being configured (i.e. a protrusion upward tilted, see Figs.8-9 and last two lines on page 14 of the specification) to guide a portion of the grass cutting line (11) to move to a winding groove (127) of the spool (12).
          The most relevant prior art of record is U.S. Patent Application Publication No. 2018/0020615 to Alliss which shows a grass cutting head (12) comprising a first guiding structure (26) being configured (i.e. a guiding channel 48 formed by protrusion 48a,48b, Fig.4) to guide a grass cutting line (18, see Fig.9), and a second guiding structure (46c) formed on a spool (28) and being configured (i.e. formed as a wall section of a funnel 46a, see Fig.9 and paragraph [0103]) to guide a portion of the grass cutting line (18) to move to a winding groove (42/44) of the spool (28, see Fig.2).  The claimed second guiding structure (125) is clearly structurally distinguishable from Alliss’ second guiding structure (46c) as set forth.      

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724